Citation Nr: 1756219	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  07-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law	


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1947 through April 1960, with the United States Navy.  The Veteran died in March 2006 and the Appellant is his surviving wife.  

This appeal comes to the Board of Veterans' Appeals ("Board") from July 1997 and June 2007 rating decisions by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Jackson, Mississippi. Jurisdiction of the appeal presently resides with the RO in Lincoln, Nebraska. 

This claim has previously been before the Board.  In December 2008, the Board granted the late Veteran and Appellant's appeal to reopen the claim for entitlement to service connection.  However, the Board denied the claim for entitlement to service connection, thus denying the Appellant's claim for entitlement to accrued benefits.  Thereafter, the Appellant appealed the denial to the United States Court of Appeals for Veterans Claims ("Court").  In a January 2011 Joint Motion for Remand ("JMR"), the Court vacated the Board's denial and remanded the issue to the Board for further appellate review.  Specifically, the Court held the VA had failed to assist the Appellant in developing the appeal, as the RO had not referred the claim to the Under Secretary of Benefits for an advisory adjudicatory opinion as required by 38 C.F.R. § 3.11(b)(1).  As such, the Board remanded the claim back to the RO in December 2011 for further development. 

After the RO completed the requested development, the appeal was returned to the Board.  In a September 2012 decision, the Board once again denied the Appellant's claim for entitlement to accrued benefits.  Thereafter, the Appellant appealed the September 2012 denial to the Court.  In an August 2013 JMR, the Court vacated the Board's September 2012 denial and remanded the matter to the Board.  In the August 2013 JMR, the parties found the Board had relied upon an inadequate March 2012 opinion from the VA Director of the Environmental Health Program.  
The Board remanded the claim back to the RO in July 2014.  In the July 2014 remand order, the RO was direct to forward the claim for accrued benefits based on prostate cancer due to ionizing radiation to the Under Secretary for Benefits and the Under Secretary for Health for a medical opinion pursuant to 38 C.F.R. §3.311(b) and (c).  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998). 

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems. 


FINDINGS OF FACT

1.  In November 2003, the Veteran submitted a petition to reopen a previously denied claim for service connection for prostate cancer, to include as due to the effects of ionizing radiation.

2.  The Veteran died in March 2006 from cardiac arrest due to, or as a consequence of, lung disease.  At the time of his death, the claim for service connection for prostate cancer was still pending.  

3.  The Appellant, the Veteran's surviving wife, submitted a claim for accrued benefits within one year subsequent to the Veteran's death.  

4.  The Veteran was exposed to ionizing radiation as a result of his in-service duties as a participant in Operation CASTLE.  The Veteran is therefore considered a radiation-exposed Veteran.  

5.  In 1996, the Veteran was diagnosed with prostate cancer, a radiogenic disease.  
6.  Based on the evidence of record at the time of the Veteran's death in March 2006, prostate cancer was not incurred during the Veteran's active military service or related to any incident of active military service, including exposure to ionizing radiation, and was not manifest to a compensable degree within a year of his separation from service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for prostate cancer, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 5103A, 5121 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.311, 3.1000 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction ("AOJ") decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II").  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims ("Court") held that the VCAA notice requirements of 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including a claim for service connection.  

Specific to the claim adjudicated herein, the Board finds the VA has satisfied its duties to notify the Appellant under the VCAA.  The Appellant was provided VCAA notice in a May 2006 letter, which was prior to the June 2007 Rating Decision on appeal.  An additional letter was sent in June 2008.  Together, the letters included all the elements compliant with the VCAA.  To the extent that Appellant was not provided complete notice with respect to her claim until after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Notably, following the original June 2007 Rating Decision, the originating agency re-adjudicated the claim in October 2007, April 2012, May 2016, and October 2016.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a re-adjudication of the claim).

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs") and all available post-service medical records identified by the Veteran and Appellant.  For her part, the Appellant has submitted medical treatise information and arguments from her representative.  

Moreover, the VA has complied with the special development procedures outlined in C.F.R. § 3.311, for radiation claims.  The claims file contains an adjudicatory opinion from the Defense Threat Reduction Agency ("DTRA") as to the amount of radiation the late Veteran was exposed to during service.  Additionally, the claims file contains medical opinions from the Under Secretary for Benefits and the Under Secretary for Health as to probability the later Veteran's prostate cancer was etiologically related to his in-service ionizing radiation exposure.  Therefore, the VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the previous July 2014 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the remand, the AOJ referred the claim to the Under Secretary for Benefits and the Under Secretary for Health for a medical opinion pursuant to 38 C.F.R. § 3.311(b) and (c).  The responsive medical opinions were obtained in May 2016 and associated with the claims file.  Thereafter, the claim was re-adjudicated in May 2016 and October 2016 supplemental statements of the case.  As such, the AOJ has substantially complied with the remand directives and the case has been properly returned to the Board.

For the service connection issue on appeal, neither the Appellant nor her representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  Hence, there is no error or issue that precludes the Board from addressing the merits of the claim for entitlement to accrued benefits.  

Finally, in deciding the claim below, the Board has thoroughly reviewed all the evidence in the late Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations for Entitlement to Service Connection, for Accrued Benefits Purposes:

As discussed above, the Veteran died in March 2006, due to cardiac arrest due to, or as a consequence of, lung disease.  At the time of his death, his claim for service connection for prostate cancer was still pending.  

Claims for VA benefits do not survive a Veteran's death.  However, a qualified survivor, including a spouse, may carry on a deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death."  Id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claim. 

For a surviving spouse or other appropriate party to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  VA regulations define a "pending claim" as an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); See also 38 C.F.R. §§ 20.1103, 20.1104.  

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  The Board notes the claims file includes VA treatment records which were obtained and associated with the Veteran's claims file subsequent to his death. 

Prior to his death, the Veteran filed an application to reopen a previously denied claim for entitlement to service connection for prostate cancer in December 2003.  In an August 2004 Rating Decision, the Veteran's claim was deferred, so that DTRA could provide estimated radiation doses.  The Veteran died in March 2006, before his claim to reopen entitlement to service connection could be fully adjudicated.  Thereafter, in March 2006, the Appellant, the Veteran's surviving spouse filed a claim for accrued benefits.  See March 2006 Claim.  As such, the Appellant properly brought an appeal for accrued benefits within one year of the Veteran's death.  Therefore, the Board will proceed with the adjudication of the claim for service connection of prostate cancer.  

In seeking VA disability compensation, a claimant generally seeks to establish that a particular disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In the present appeal, the Appellant argues the Veteran's prostate cancer was caused by his in-service exposure to ionizing radiation.  Service connection for a disease based on radiation exposure may be established in one of three different ways, which have been outlined by the Court.  See Combee v. Brown, 24 F. 3d. 1039 (Fed. Cir. 1994).  See also Ramsey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub. nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during, or aggravated by, service without regard to the statutory presumptions.  See Combee, 34 F.3d 1039, at 1043-44.  

In the first instance, VA regulations provide that certain diseases maybe presumptively service connected if manifest in a ration-exposed veteran.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, participated in a radiation-risk activity.  There are a number of activities defined as "radiation-risk activity" including, but not limited to, the onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3).  An October 2006 letter from DTRA reflects that the Veteran, as a confirmed participant of Operation CASTLE conducted at the Pacific Proving grounds in 1954, was exposed to atmospheric nuclear testing.  Therefore, as the veteran has been determined to have participated in a "radiation-risk activity," he meets the criteria for qualification as a "radiation-exposed" veteran.  

As a radiation-exposed Veteran, the level of his radiation exposure need not be documented, provided that he has been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d)(2).  However, the Board finds that prostate cancer is not an enumerated disease listed in 38 C.F.R. § 3.309(d)(2) subject to presumptive service connection in radiation-exposed veterans.  Thus, service connection on a presumptive basis is not warranted.  

Therefore, the Board will turn to the applicability 38 C.F.R. § 3.311, the second avenue of establishing service connection for a disease based on radiation exposure.  To consider a claim under this regulation, the evidence must show the following: (1) that the veteran was exposed to ionizing radiation in service; (2) that he subsequently developed a radiogenic disease; and (3) that such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  For the purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by radiation, including cancers.  38 C.F.R. § 3.311(b)(2).  

The Board notes the Veteran's prostate cancer is an enumerated radiogenic disease.  38 C.F.R. § 3.311(b)(2)(xxiii).  Furthermore, the Board finds that the Veteran was diagnosed with prostate cancer in 1996.  See Urological Associates of Grand Island, P.C. Treatment Records.  Therefore, the Veteran's cancer first manifested "5 years or more" after his in-service exposure to ionizing radiation, thus triggering the special procedures under 38 C.F.R. § 3.311(b)(1).  

The Board acknowledges that complete development under 38 U.S.C.A. § 3.311 (b)(1) was not completed prior to the Veteran's death.  Ordinarily, claims for accrued benefits are limited to evidence that was of record at the time of the Veteran's death.  However, the January 2011 JMR granted by the Court expressly directs VA to conduct development under 38 U.S.C.A. § 3.311.  Accordingly, the Board will comply with the Order and consider whether a grant of service connection is warranted under the requested development.  


In this regard, the evidentiary record contains an October 2006 letter to the Veteran from DTRA, which provided an estimate of the radiation doses the Veteran was exposed to through his participation in Operation CASTLE.  In this letter, DTRA confirmed the Veteran participated in Operation CASTLE, conducted at the Pacific Proving Ground in 1954.  At the time of his exposure, the Veteran was 24 years old and was serving as a boatswain's mate in the United States Navy.  Therefore, DTRA found the Veteran was exposed to no more than the following radiation doses, reported in units of Röntgen equivalent in man (or mammal) (rem):

      External gamma dose: 18 rem 
      External neutron dose: 0.5 rem 
      Internal committed dose to the prostate (alpha): 4.5 rem 
      Internal committed dose to the prostate (beta + gamma): 2 rem 

In this October 2006 letter, DTRA explained the above radiation doses were based upon available military records and recollections supplied by the late Veteran in questionnaires and in prior statements.  Additionally, the October 2006 letter reported the Appellant was provided with a copy of the radiation exposure scenario, to check its accuracy, and add any additional information. 

The record further contains a December 2006 memorandum from the he Chief Public Health and Environmental Hazards Officer.  This memorandum outlined an expedited screening process for prostate cancer claims based on exposure to ionizing radiation.  Specifically, this memorandum alerted VA staff to utilize the expedited screening process for prostate cancer claims, rather than submitting each appeal for a medical opinion.  The purpose of this expedited screening process was to reduce the backlog of claims.  Notably, this memorandum reported theoretical maximum doses of radiation, which were noted to be "much higher than previous radiation dose estimates," and therefore "provided the maximum benefit of the doubt" in calculating probabilities of an etiological link.  For Veteran's diagnosed with prostate cancer who were previously exposed to ionizing radiation at the Pacific Proving Ground, the adjusted dose was reported as 40 rem.  

In response to the January 2011 JMR adopted by the Court that directed VA to obtain an advisory medical opinion from the Under Secretary for Health, the Board remanded the case in July 2014 for referral to the Under Secretary for Health to obtain an opinion as to whether the Veteran's prostate cancer was etiologically related to his in-service ionizing radiation exposure.  In a May 2016 medical opinion, the Deputy Chief Consultant, Post Deployment Health Services, found it was unlikely the Veteran's prostate cancer was the result of his in-service radiation exposure.  

The opining physician explained the Interactive Radioepidemiological Program ("IREP") of the National Institute for Occupational Safety and Health was used to estimate the likelihood the Veteran's in-service exposure to ionizing radiation was the cause of the Veteran's subsequent diagnosis for prostate cancer.  The Board notes the Under Secretary for Health explained the data inputted into the IREP software was tailored in every way to provide the Veteran with the greatest degree of benefit.  For example, the Under Secretary for Health stated the Veteran's radiation doses would be assumed to have been received as a single acute dose and received in the earliest year of exposure, 1954.  Using this date of 1954, the IREP software would calculate radiation exposure when the Veteran was 24 years of age.  Under this assumption, the Under Secretary for Health explained, the IREP software would produce calculations that would "tend to increase the probability of causation." 

It was additionally explained the Veteran's family history (i.e. genetic predisposition to cancer) was excluded from the IREP calculations, to afford the Veteran the greatest likelihood of causation.  It was noted that providing a family history of cancer into the IREP software had historically reduced a Veteran's calculated probability of causation.  Therefore, in order to give the Veteran the "greatest benefit of the doubt that radiation is the cause of cancer," family history was omitted.  Furthermore, it was found that the Veteran was not exposed to radiation outside of his military service, and therefore this was not factored into their decision.  Once again, the absence of an intervening cause, or exposure to radiation outside of service, only served to increase the Veteran's probability at a favorable result.    

Based upon the Veteran's individual ionizing radiation dosage, as outlined by the October 2006 DTRA letter, and structuring the Veteran's exposure year and levels to be most favorable to his claim, the Under Secretary for Health reported the IREP program calculated a 99th percentile value for the probability of causation of 21.81% for prostate cancer.  

An additional calculation was included in the opinion.  As noted above, the evidentiary record contains a December 2006 memorandum from the VA's Chief Public Health and Environmental Hazards Officer outlining an "expedited dose" estimate to streamline radiation claims.  The May 2016 opinion notes that there was no longer a backlog of claims, and therefore this expedited process was no longer warranted.  However, the "expedited dose estimates" contained within the December 2006 memorandum provided a higher dose estimate, which would be more favorable to the Veteran's claim.   Using this "expedited" dose level, the IREP program calculated a 99th percentile value for the probability of causation of 32.26% for prostate cancer.  

Under both calculations, it was "unlikely" the Veteran's prostate cancer was etiologically related to the Veteran's in-service ionizing radiation exposure.  The opinion was based upon the entirety of the Veteran's file and the analysis specifically considered the Veteran's gender, age at the time of exposure, and time-lapse between the onset of disease and radiation exposure.  A review of the attached IREP data sheets further shows the sensitive of the involved tissue was considered in the calculation of probability.  Specifically, the input data identifies the cancer model used as "all male genitalia."  Therefore, the Veteran's probability calculation was tailored to include all factors as outlined in 38 C.F.R. § 3.11(b) and (c). 

Following this issuance of the May 2016 medical opinion, the Director of Compensation Service issued an advisory opinion.  Based upon the report from the Under Secretary for Health and his own independent review of the claims file, the Director of Compensation Service determined that "there is no reasonable possibility that the [Veteran's] prostate cancer resulted from radiation exposure in service."  The Director noted this opinion was based upon a review of the entirety of the claims file.  

The Board finds the opinion the May 2016 opinion is entitled to significant probative weight.  First, in response to the Court's August 2013 JMR, the Board finds the opinion considered and discuss the factors listed under 38 C.F.R. § 3.311(b) and (c).  Second, the opinion provided a complete rationale for its findings, and included the calculations and assumptions used in reaching the findings.  Third, and most notably, the Board finds the opinion is entitled to significant weight because the Veteran was afforded the greatest benefit of the doubt by including a calculation based on the "expedited" dose level and by excluding the input of family history.  Therefore, even after affording all benefit of doubt in estimating the Veteran's level of in-service exposure, the Board finds their opinions offer probative evidence against the Appellant's appeal.

The Board has also considered the medical opinion authored by the late Veteran's private physician.  Specifically, the evidentiary record contains private treatment records from the Veteran's urologist which report an initial diagnosis and treatment for prostate cancer in December 1996 and January 1997.  Subsequent records show a recurrence of the Veteran's prostate cancer in November 2003.  Following the November 2003 recurrence, the urologist opined that the Veteran's prostate cancer could "potentially" be related to his radiation exposure in the 1950's during his service in the military.  However, the urologist qualified this opinion by stating that prostate cancer has multiple causes/factors, including diet, family history, as well as the natural aging process.  He went on to state that he could not find a specific percentage that contributed to his development of prostate cancer, and stated this may have happened even without his previous exposure.  

Although considered, the Board gives the opinion of the Veteran's private urologist less probative weight.  First, the Board notes the physician did not provide a specific dose percentage or explain his qualifications to make a determination as to the probability the Veteran's cancer was etiologically related to his radiation exposure.  Second, the physician qualified his opinion by stating there are numerous factors which contribute to the development of prostate cancer, including the Veteran's age, family history, and diet.  Accordingly, because this urologist did not provide any explanation as to his education or expertise in radiogenic diseases, and did not otherwise provide a specific rationale for his opinion, the November 2003 opinion is of limited probative value and insufficient to establish a relationship between the Veteran's in-service radiation exposure and his prostate cancer.  

In August 2016, the Appellant submitted of medical literature on the risks of low dose ionizing radiation.  The Veteran's attorney argued that the exposure relied upon by the Under Secretary of Health was incorrect.  In response to this treatise, a medical opinion was requested from VA examiner as to the likelihood the late Veteran's prostate cancer was etiologically related to his in service exposure to ionizing radiation.  In October 2016, a VA examiner concluded the Veteran's prostate cancer was less likely than not related to his military service.  First, the VA examiner stated the August 2016 medical literature did not find probative evidence establishing a link between low dose ionizing radiation exposure and prostate cancer.  Rather, the August 2016 medical study said it was unable to quantify the risks of low doses of radiation.  The article did cite to an increase of cancer occurrence following exposure to ionizing ration.  However, the VA examiner explained this correlation was not dispositive of actual causation.  The VA examiner cited to other inciting factors, such as the Veteran's age at the time of diagnosis, which was a "common known age group to be affected by prostate cancer."  Furthermore, the VA examiner cited to the late Veteran's own private physician, who opined other factors were likely attributable to the Veteran's prostate cancer, including age, diet, and a family history of colon cancer.  

Second, the VA examiner, after reviewing the entire claims file, concluded there was no probative evidence of record which would support a finding that the Veteran's prostate cancer was at least as likely as not due to his military service.  In support of this conclusion, the VA examiner cited to the Veteran's age at time of diagnosis and the length of time between his radiation exposure and diagnosis.  Additionally, the VA examiner cited to the opinion from the Veteran's private physician, which identified multiple intervening causes for prostate cancer.  

Therefore, based on the available medical evidence, a review of the advisory opinions, and a review of the August 2016 cancer medical study, the VA examiner concluded that "it would be resorting to speculation to state [the Veteran's] prostate cancer was incurred, or due to, or a result or, or contributed to by radiation exposure."  The Board finds this VA examiner's opinion is entitled to significant probative weight, as it is based upon a thorough and complete review of the claims file, considers lay statements recorded by the Veteran in submissions to the VA, and considered the Appellant's submission of medical studies. 

Furthermore, the Board notes the VA examiner provided a complete rationale for why speculation would occur.  See Jones v. Shinseki, 23 Vet. App. 382, 390, 91 (2010).  Specifically, the VA examiner explained that the objective and competent medical evidence of record, and included within the August 2016 cancer study, demonstrated multiple possible etiologies for the late Veteran's prostate cancer, with none more likely than not the cause.  Therefore, the Board gives this opinion significant probative weight.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  

Based upon the medical evidence of record at the time of the Veteran's death, and the subsequent administrative opinions, the Board finds entitlement to service connection, for accrued purposes, of prostate cancer is not warranted under 38 C.F.R. § 3.311.  Specifically, the Board finds that the objective medical evidence is against the claim for service connection of prostate cancer due to exposure to ionizing radiation. 

Therefore, the only remaining avenue through which the Appellant may establish service connection is by showing that the disease was incurred during, or was aggravated by, service without regard to the statutory presumptions (i.e. on a direct basis).  38 C.F.R. § 3.303; See also Combee, 34 F.3d 1039, at 1043-44.  Under this approach, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  That is to say, some diseases are chronic, per se, such as malignant tumors, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, Additionally, VA regulations allow for a disability to be service connected if the evidence of record reveals the Veteran has a diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  Savage, 10 Vet. App. at 495-496.  

However, the Board notes the Veteran was not diagnosed with prostate cancer until 1997, some 37 years after his separation from military service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Specifically, the Board finds the lack of diagnosis and treatment prostate cancer or malignant tumors, establishes the Veteran did not experience continuous symptoms following his separation from active duty service.  As such, it follows that there is no basis to award service connection for this disorder based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

The remaining determination the Board must make is whether there is a causal link between the Veteran's military service and his subsequent diagnosis for prostate cancer.  However, the weight of the evidence is against a finding that the Veteran's prostate cancer was related to his active military service.  As discussed above, the Veteran's private physician provided a medical opinion in November 2003 stating the Veteran's cancer could "potentially" be related to his military radiation exposure.  However, this opinion is at best speculative, as it provided no specific dose percentage and did not provide a clear rationale.  Furthermore, the private physician qualified his opinion by explaining there are numerous other factors which could have caused the Veteran's prostate cancer, including his age, family history, and diet.  As such, the Board gives this November 2003 medical opinion little weight.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  

The Board acknowledges that it must fully consider the lay assertions of record.  As lay persons, the Veteran, and the Appellant, are competent to report what comes to them through their senses, and these observations "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this regard, the Board finds the question of etiology of the late Veteran's prostate cancer is a complex question for which the Veteran and the Appellant lack medical training and expertise.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran was competent to report what he experienced, neither he nor the Appellant are competent to ascertain the etiology of his prostate cancer and its relationship to radiation exposure in service.  There is nothing in the record to suggest that the Veteran or the Appellant had the appropriate training, experience, or expertise to render an opinion regarding radiological or medical issues regarding the etiology of his prostate cancer.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Board has reviewed all the medical evidence of record, but finds no probative evidence establishes a causal link between the Veteran's military service and his subsequent diagnosis for prostate cancer. 

Based on all the foregoing, there is simply no persuasive and competent medical evidence which relates the late Veteran's prostate cancer to his military service and/or in-service exposure to ionizing radiation.  Accordingly, the Board finds that the preponderance of the evidence is against the Appellant's claim for service connection, for accrued benefits, on either a direct or presumptive basis.  As the evidence is against the Appellant's claim, there is no reasonable doubt to resolve in her favor.  Therefore, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The Appellant's claim for entitlement to service connection for prostate cancer, for accrued benefits purposes, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


